DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26) in the reply filed on 12/6/2021 is acknowledged.
Claims 27-35 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-26 have been considered on the merits. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.” 
The drawings filed on 12/11/2019 contain Fig. 21-22 that disclose nucleotide sequences. The instant application does not provide any sequence listing or CRF as required.

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Drawings
The drawings are objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim 20 discloses “marrow supplementation that are not limited to germ layer and apply across a range of differentiation that would be termed pluripotent.” The 

Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  
Claim 12 discloses that the composition comprises a 7.0 pH and 0 mV zeta potential. The claim would be rather “the pH of the composition is 7.0 and the zeta potential of the composition is 0 mV,” instead. 
It would be more appropriate to have an article “a” in front of “MSC negative control marker”, and a comma after “marker” in claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18, 20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 11 discloses that the cryoprotectant is configured to yield different pH to achieve different potentials as claimed. It is not clear if the pH of cryoprotectant is modified or the composition comprising the colloidal suspension of exosomes or something else.
Claim 15 discloses that the cryoprotectant comprises a steric stabilization or repulsion. The term “comprise” is interpreted as to a physical component of the product; i.e. the claim is interpreted as the cryoprotectant is made of a steric stabilization or repulsion. It appears that the claim is intended to disclose a polymer coating which provide a property of steric stabilization or repulsion. Even if it is considered that a polymer coating is required on the surface of the exosomes, it is not clear how the cryoprotectant would comprise “a steric stabilization” or “repulsion” when the exosomes are coated with a polymer. Clarification is required. 
Claim 15 discloses the exosomes are coated with a polymer. It is not clear if the polymer refers to something else than the cryoprotectant (i.e. COOH-PLL) or the polymer coating refers to the COOH-PLL interacting with the exosome. According to Fig.20 of the instant application, it appears that the polymer coating is COOH-epsilon-PLL surrounding the exosomes. Clarification is required. 

Claim 17 discloses “cryopreserved and lyophilized exosomes in the carboxylated epsilon PLL cryoprotectant enhance[s] regenerative capabilities.” Since clam 17 is dependent on claim 8, it appears that “cryopreserved and lyophilized exosomes” refers to the exosomes of claim 8, which is dependent on claim 1. Neither claim 8 nor claim 1 discloses “cryopreserved and lyophilized exosomes” or any step for cryopreservation and/or lyophilization. It is not clear if the limitation of claim 17 further limits the exosomes of claim 8 being cryopreserved and lyophilized. If that is the case, applicant is suggested to rephrase the claim as, for example, “wherein the exosomes are cryopreserved and lyophilized enhance regenerative capabilities.” 
In addition, it is not clear what the regenerative capabilities is referring to. Is this the capabilities of the exosomes or any target subject or tissue, etc.? 
It is not clear what the subject matter directed to the cryopreserved AND lyophilized exosomes is. Does this mean that the exosomes are cryopreserved and then lyophilized or vice versa? Considering that lyophilization involves freezing, it appears to be redundant as cryopreserved and lyophilized. Is this meant to be cryopreserved OR lyophilized? Clarification is required. 
Claim 18 discloses “freeze-drying maintains osteoinductive or osteoconductive properties of the exosomes.” It is not clear if “freeze-drying” is an additional process step required for the claim or it refers to the “lyophilized” in claim 17. Clarification is required. 
20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 discloses “marrow supplementation that are not limited to germ layer and apply across a range of differentiation that would be termed pluripotent.” It is not clear what this phrase intends to point out. There is no disclosure of the limitation in the specification for any description what it is meant to be (see also Objection to Specification above).
Claims 21-22 disclose that miR-125, miR-214 or both are downregulated or let-7c, let-7i, etc. are upregulated in the exosomes. It is not clear the disclosed miRNA is/are downregulated or upregulated by any particular process step or treatment step applied to the exosome. Furthermore, there is no particular standard to compare the claimed downregulation of the miRNA or concentration to limit the structure. The claims are thus interpreted as the exosomes comprising miRNA(s) as listed. According to the instant specification, Figures 21-22 disclose those upregulated or downregulated miRNAs. However, the comparison is made to the references shown as hyperlinked (i.e. http://) or citation which is not provided in the instant specification. These are not sufficient to provide any standard for the comparison to determine if miRNAs are upregulated or downregulated. Thus, the limitations of claims 21-22 are considered indefinite.
Claims 23-24 disclose “combinations thereof of a bone gel, a cortical bone, …” in lines 6-7, claim 23 or “the one or more bone derived components or combination thereof” (claim 24).  It is not clear what the term “combination thereof” intends to point 
Claim 23 discloses “infused with cryoprotectant and exosome quantity and then subsequently lyophilized” at the end of the claim. It is not clear if the (b) in the kit, i.e. is one or more bone derived components are infused with cryoprotectant and exosome and lyophilized, or the limitation is directed to an instruction how to use the (a) and (b) together. Clarification is required. 
Claim 25 recites the limitation "the exosome product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 discloses “the transfer of osteogenic, or biologic effect is intended as adjacent.” It is not clear what subject matter this limitation intends to point out. It appears that the limitation is directed to the intended use of the product produced by using the kit. However, the claim does not particularly disclose the metes and bounds of the limitation. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10, 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 discloses that the cryoprotectant of claim 8, i.e. COOH-PLL, is configured to induce an electrostatic charge stabilization.
The scope of the claim is broad to encompass any modification to the cryoprotectant including structural modification or any chemical interaction, etc. The specification does not provide written description to how to achieve the claimed electrostatic charge stabilization of the cryoprotectant for the entire scope of the claimed invention.
The instant specification discloses only a single embodiment for configuring COOH-PLL to induce an electrostatic charge stabilization by tuning the pH or titrating polyelectrolytes or ions (para. 98 of the PGPub). There is no other description or means than this embodiment to configure the cryoprotectant to achieve the desired electrostatic charge stabilization. Furthermore, the specification does not particularly disclose which condition, i.e. acidic, neural or base pH, would achieve electrostatic charge stabilization, rather it described that pH would be tuned by using polyelectrolytes or ions.  

M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-9 and 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganey et al. (US 2017/0020927) as evidenced by Beit-Yannai et al. (2018, J. Cell. Mol. Med.), Ye (US 2019/0307686) and Hu et al. (2012, Frontiers in Genetics).
Ganey et al. teach a composition comprising exosomes mixed with a cryoprotectant prior to cryopreservation or freeze drying (paras. 7, 9, 34-35), and the cryoprotectant is a polyampholyte (para. 10). Ganey et al. teach that a cryoprotectant agent includes carboxylated poly-l-lysine (para. 16).
Ganey et al. do not particularly disclose that the exosomes are suspended in the cryoprotectant creating a colloidal suspension of exosomes. However, it is known in the art that exosomes essentially exist as natural colloidal suspensions in most media according to Beit-Yannai et al. (see Introduction/Background; p.2002, 1st col., 1st para.). Thus, it is considered that the exosomes in a solution containing a cryoprotectant would be inherently colloidal in its nature.

Regarding claim 5, the limitation in the wherein clause is directed to a product-by-process limitation. The limitation requires that the frozen composition of claim 4 is stored at about -65°C. This limitation, however, does not provide any structural limitation to the frozen composition of the claim, and thus, does not provide patentable weight in determining the patentability of the claimed product. 
Regarding the limitation of claims 8-9, Ganey et al. do not particularly teach the carboxylated poly-l-lysine is carboxylated epsilon (E)-poly-l-lysine. However, one skilled in the art would have once envisaged that there are only two possible COOH-PLL: one with alpha-PLL and the other with epsilon-PLL. Thus, the use of carboxylated e-PLL as claimed is anticipated.
	Regarding the limitation of claim 9 directed to the COOH-PLL provides stability to exosome dispersion by resisting flocculation or agglomeration, the limitation is directed to the property of COOH-PLL. Since Ganey et al. teach the identical cryoprotectant as claimed, the property is inherently present.
	Regarding the limitation of claims 15-16, the claim is interpreted that the polymer coating is COOH-PLL in the colloidal suspension of exosomes. Since Ganey et al. teach the mixture (i.e. suspension) of exosomes (naturally colloidal suspension) with COOH-PLL, the composition of Ganey et al. would read onto the limitation of claim 15, and 
	Regarding claims 17-18, the limitation is directed to the results of the cryopreserved and/or lyophilized composition comprising the exosomes and the COOH-PLL cryoprotectant. Since the composition taught by Ganey et al. is either cryopreserved or lyophilized exosomes in the presence of COOH-PLL as claimed, the results obtainable from the composition of Ganey et al. would possess the same properties as claimed.
Regarding claim 19 directed to the exosomes expressing CD63, CD9, CD81 and SSEA-4, Ganey et al. do not particularly teach the limitation. However, it is submitted that the exosomes of Ganey et al. would inherently express the markers as claimed. This is because the exosomes of Ganey et al. are derived from placenta (paras. 30-32 and 37), and it is known in the art that the exosomes derived from placenta are positive for CD63, CD9, CD81 and SSEA-4 according to Ye (see para. 62). Thus, the exosomes of Ganey et al. would inherently express the claimed markers.
	Regarding claim 20, as the claim stated, the exosomes would have “inherent” expression of miRNA that modulate biological processes, and the composition taught by Ganey et al. is considered identical to the claimed product, it is the Examiner’s position that the exosomes of Ganey et al. would inherently have miRNA that modulate biological processes. Furthermore, it is well known in the art that exosomes contain miRNA modulating biological processes according to Hu et al. (see p.3, 2nd col., last para.; p.5, 2nd col., middle para.; Table 1). 

	Regarding claims 23-24 and 26, Ganey et al. teach that the composition can be provided with bone particles (a bone material) either in the mixture or separately to be combined at the time of use (para. 38). Ganey et al. also teach the use of demineralized cortical bone, mineralized cortical bone, or mineralized cancellous bone (p.4, claim 26), and the mixture of the bone materials would inherently form an osteoinductive or osteoconductive product as claimed.
	Claim 25 discloses that the exosome product is fabricated to exactly fit a bone defect. This limitation is a product-by-process limitation that does not provide any structural limitation. There is no disclosure of the actual shape and thus, the limitation is 
	Thus, the reference anticipates the claimed subject matter. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-9 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ganey et al. (supra) in view of Beit-Yannai et al. (supra), Hu et al. (supra) and Ye (supra) in further view of Matsumura et al. (2010, .
	Ganey et al. in light of Beit-Yannai et al., Hu et al. and Ye anticipate the subject matter of claims 1, 4-6, 8-9 and 15-26, and thus they render the claimed invention obvious.
	Regarding the COOH-PLL being COOH-epsilon PLL, the claim rejection under 35 USC §102 above discussed that COOH-PLL would have been once envisaged by a person skilled in the art being COOH-epsilon-PLL. However, assuming arguendo even if the COOH-PLL of Ganey et al. is not COOH-epsilon PLL, it is known in the art that COOH-epsilon-PLL is utilized as a cryoprotectant according to Matsumura et al. Matsumura et al. teach the use of carboxylated -PLL as a cryoprotectant (see entire document). Thus, it would have been obvious to a person skilled in the art to use COOH--PLL for the COOH-PLL of Ganey et al. with a reasonable expectation of success.
	Regarding claims 2-3 and 7 directed to the concentration of the exosomes being about 1x103 to 1x1012/ml (claim 2), 1x108/ml (claim 3) or 8E8 or greater (claim 7), Ganey et al. do not teach the concentration. However, it is submitted that the concentration of exosomes in a composition would be modified as desired by routine experimentations. For example, Beit-Yannai et al. teach the concentration of exosomes can be about 6x107/ml (p.2004, 2nd col.). Thus, it would have been obvious to a person 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganey et al. in view of Beit-Yannai et al., Hu et al., Ye and Matsumura et al. as applied to claims 1-9 and 15-26 above, and further in view of JP2015100287 (Engl. translation attached; published on 6/4/2015).
Regarding claims 10-14 directed to the composition comprising the exosomes and the cryoprotectant, COOH-PLL in a colloidal suspension having different pH and thus different zeta potential, Ganey et al. do not teach the limitation.
JP2015100287 teach that COOH-PLL can be modified by controlling the introduction rate of carboxyl groups, and thus positively charged or negatively charged COOH-PLL can be generated (p.4, [Support of molecules to be introduced]), and the zeta potential of the COOH-PLL is varied from -20 to +10 mV depending on the degree of the introduced carboxyl group (p. 5 [Creation of amphoteric electrolyte polymer nanoparticles]).
It would have been obvious to a person skilled in the art to modify the degree of carboxyl group attached to PLL to obtain differently charged COOH-PLL as taught by JP2015100287 with a reasonable expectation of success. One skilled in the art would recognize that by modifying the degree of carboxyl group, one can obtain COOH-PLL with zeta potential in the range of -20 to +10 mV can be achieved. The COOH-PLL 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 32, 34-36 of copending Application No. 14/810,003 (reference application) in view of Beit-Yannai et al. (supra), Hu et al. (supra), Ye (supra), JP2015100287 (supra), Matsumura et al. (supra) and Ganey et al. (supra).
Although the claims at issue are not identical, the claims of the ‘444 application disclose a biological composition comprising exosomes derived from placental tissue, a polyampholyte protectant (i.e. cryoprotectant), and the composition is freeze-dried. While the claims of the ‘003 application do not disclose colloidal suspension of exosomes, it is known that exosomes are colloidal in nature according to Beit-Yannai et al.; it is well known in the art that exosomes contain miRNA modulating biological nd col., last para.; p.5, 2nd col., middle para.; Table 1); it is known in the art that the exosomes derived from placenta are positive for CD63, CD9, CD81 and SSEA-4 according to Ye (see para. 62). While the claims of the ‘003 application do not teach the polyampholyte being COOH-e-PLL, however, it is well known in the art that COOH-e-PLL is utilized as a cryoprotectant according to Matsumura et al. Regarding the properties of COOH-e-PLL, it is submitted that JP2015100287 teach that COOH-PLL can be modified by controlling the introduction rate of carboxyl groups, and thus positively charged or negatively charged COOH-PLL can be generated (p.4, [Support of molecules to be introduced]), and the zeta potential of the COOH-PLL is varied from -20 to +10 mV depending on the degree of the introduced carboxyl group (p. 5 [Creation of amphoteric electrolyte polymer nanoparticles]). Regarding the bone particles, Ganey et al. teach that the composition can be provided with bone particles (a bone material) either in the mixture or separately to be combined at the time of use (para. 38). Ganey et al. also teach the use of demineralized cortical bone, mineralized cortical bone, or mineralized cancellous bone (p.4, claim 26), and the mixture of the bone materials would inherently form an osteoinductive or osteoconductive product as claimed.
Thus, the claims of the claims of the ‘003 application in view of the cited references would render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Thus, the claims of the claims of the ‘444 application in view of the cited references would render the claims of the instant application obvious.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAEYOON KIM/           Primary Examiner, Art Unit 1632